FILE COPY



In the Interest of I.M.B., et al.,
     ChildrenAppellant/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                        January 10, 2014

                                       No. 04-13-00810-CV

                     IN THE INTEREST OF I.M.B., ET AL., CHILDREN,

                    From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2009-PA-00997
                             Honorable Dick Alcala, Judge Presiding


                                         ORDER
        In this accelerated appeal of the November 4, 2013 order terminating Appellant’s
parental rights, Appellant’s brief was due to be filed with this court on January 8, 2014. See
TEX. R. APP. P. 38.6(a). On the brief’s due date, Appellant filed a first motion for extension of
time to file Appellant’s brief and requested an additional twenty days.
        Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court not
later than January 28, 2014. See id.; see also TEX. R. JUD. ADMIN. 6.2, available at
http://www.supreme.courts.state.tx.us/MiscDocket/11/11925100.pdf (directing courts of appeals
to dispose of SAPCR suits “[w]ithin 180 days of the date the notice of appeal is filed”).



                                                    ___________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court